Case 4:20-cr-00096-GKF Document 9 Filed in USDC ND/OK on 08/13/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )             Case No. 20-CR-96-GKF
                                                 )
ANDREW GLENN PERRINE,                            )
                                                 )
               Defendant.                        )


                                    ENTRY OF APPEARANCE

               Allen M. Smallwood, retained counsel for the above-named defendant,

Andrew Glenn Perrine, hereby makes his general entry of appearance on defendant’s behalf

and will represent the defendant through trial or disposition at the federal district court level.




                                                       s/ Allen M. Smallwood
                                                       ALLEN M. SMALLWOOD              OBA #8308
                                                       Counsel for Defendant
                                                         ANDREW GLENN PERRINE
                                                       1310 South Denver Avenue
                                                       Tulsa, Oklahoma 74119-3041
                                                       (918) 582-1993        (918) 582-1991 Fax



                                   CERTIFICATE OF SERVICE

                I hereby certify that on this 13th day of August, 2020, a true and correct copy of
the above and foregoing was electronically transmitted to the Clerk of Court using the ECF
System for filing and transmittal of a notice of electronic filing to the following ECF registrants:

Christopher Jordan Nassar                        Reagan Vincent Reininger
christopher.nassar@usdoj.gov                     reagan.reininger@usdoj.gov


                                                       s/ Allen M. Smallwood
                                                       ALLEN M. SMALLWOOD
